Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 24, 25 and 33 have been considered but are moot because the new ground of rejection relies upon different portions of Chuang presented to meet the newly amended limitations. Particularly the Affine inter mode of Chuang which relies upon neighboring sub-blocks having a translational motion model to determine an affine motion model of a current block as described in detail below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 16, 17, 21, 24-26, 30 and 33, 36-39 and 42-43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chuang et al (2019/0082191).
In regard to claim 16 Chuang discloses a method for video decoding comprising:
determining, for a block being decoded in a picture, at least one predictor candidate of an affine motion model, wherein the at least one predictor candidate has a translational motion model, the at least one predictor candidate comprises at least two sub-blocks, and a motion vector is associated to a sub-block of the at least one predictor candidate; (Chuang Fig. 2 and par. 9 note Affine inter mode selects predictor candidates from translational motion vectors of neighboring blocks, also note candidate sets A0-A2 and B0-B1 used as predictor candidates);
determining for the at least one predictor candidate one or more corresponding control point generator motion vectors, of an affine motion model wherein a control point generator motion vector associated to the at least one predictor candidate motion vector associated to the sub-block of the at least one predictor candidate (Chaung par. 9 note selecting a predictor from the set of neighboring blocks); 
determining for the block being decoded, one or more corresponding control point motion vectors, based on the one or more corresponding control point generator motion vectors determined for the at least one predictor candidate (Chuang par. 9 note using the selected vector as either MV0 or MV1);
determining, based on the one or more corresponding control point motion vectors determined for the block, a corresponding motion field, wherein the corresponding motion field identifies motion vectors used for prediction of sub-blocks of the block being decoded (Chuang pars 6-8 note generating a motion vector field, which predicts the entire current block including all sub-blocks from a reference frame);


In regard to claim 17 refer to the statements made in the rejection of claim 16 above. Chuang further discloses that the at least one predictor candidate is comprised in a set of predictor candidates an wherein determining, for the block being decoded, the at least one predictor candidate comprises receiving an index corresponding to the predictor candidate in the set of predictor candidates (Chuang Fig.2 and par. 9 note MVP index indicating selected MVP candidates).
	
	In regard to claim 21 refer to the statements made in the rejection of claim 16 above. Chuang further discloses verifying that the one or more corresponding control point motion vectors associated with the predictor candidate satisfy an affine motion model (Chuang pars 9 note using the control point motion vectors to perform affine prediction).

Claims 25-26 and 30 describe an encoding method substantially corresponding to the decoding method detailed in claims 16-21. Refer to the statements made in regard to claims 16-21 above for the rejection of claims 25-30 which will not be repeated here for the sake of brevity. Particularly note that Chuang further discloses a corresponding encoding method (Chuang Figs. 5 and 9)
Claims 24, 33, 36-39 and 42-43 describe apparatus and computer readable storage media method substantially corresponding to the encoding and decoding method detailed in claims 16-17, 21-23 and 25. Refer to the statements made in regard to claims 16-17, 21-23 and 25 above for the rejection of claims 24, 33, 36-39 and 42-43 which will not be repeated here for the sake of brevity. Particularly note that Chuang further discloses a corresponding encoding and decoding apparatus which may be implemented by a computer readable storage medium storing instructions for causing a processor to 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23,  31-32, 40-41 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Lin et al (2018/0324454).
	In regard to claims 22, 31, 40 and 44 refer to the statements made in the rejection of claims 16, 24, 25, and 33 above. Chuang further discloses that determining for the at least one predictor candidate predictor candidate, one or more corresponding control point associated with the predictor candidate, based on motion information associated with the predictor candidate comprises:
	determining, for at least two distinct sets of at least three sub-blocks of the predictor candidate, one or more corresponding control point motion vectors for the predictor candidate associated respectively with the at least two sets, based on the motion vectors associated respectively with the at least three sub-blocks of each set (Chuang Fig. 2 note set of three sub-blocks AO-A2, also note Fig. 4A&B 
	Chuang further discloses calculating one or more corresponding control point motion vectors associated with the predictor candidate using the sets of sub-block motion vectors (Chuang pars9,  41 and 43). It is noted that Chuang does not disclose averaging the sets. However, Lin discloses generating an additional Merge candidate by taking the average of other original merge candidates (Lin Fig. 5 par. 46). 
	It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of including a mean prediction candidate averaging the three sets of three motion vectors of Chuang as taught by Lin in order to improve coding efficiency as suggested by Lin (Lin par. 46)
	In regard to claims 23, 32, 41 and 45 refer to the statements made in the rejection of claims 16, 24, 25 and 33 above. Chuang in view of line discloses that the motion information associated with predictor candidate is derived from an average of motion vectors of spatial and temporal neighboring blocks of the predictor candidate (Chuang Fig. 2 and 4A&B predictor candidates are spatial neighbors, Lin Fig. 3 and 5 note averaging prediction candidates). 







Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423